DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed July 18, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. This action is made FINAL.
Claims 1-2, 4, 22, 27-28, 34, 45-47, and 50-51 are currently pending and have been examined herein. 
	
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on February 26, 2016. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(a), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case the disclosure of the foreign application, Application No. 1603367.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  In particular the foreign application does not appear to provide support for the concept of predicting the onset of symptoms of active tuberculosis in a subject who is not showing symptoms of active tuberculosis and treating a subject before the onset of symptoms.  The foreign application does not appear to provide support for performing the method up to 3 or 12 months before the onset of symptoms of active tuberculosis. The effective filing date of the Application is considered to be February 24, 2017 which is the filing date of PCT/GB2017/050483. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 27, 28, 34, 45-46, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Lalvani (WO 2017/134455 Filed 2/3/2017 with priority to GB 1602142.0 Filed 2/5/2016) in view of Penn-Nicholson (WO 2017/081618 Filed 11/9/2016 with priority to GB 1519872.4 Filed 11/11/2015).
Regarding Claim 1 Lalvani teaches a method for diagnosing active tuberculosis (ATB) in an individual comprising a) providing a sample to be tested from the individual; b) measuring the expression in the test sample of BATF2; wherein the expression in the test sample of BATF2 is indicative of the presence of active tuberculosis (ATB) in the individual. Lalvani teaches that BATF2 is able to be used alone to distinguish ATB from other diseases with or without LTBI and with a high sensitivity and specificity (page 3, line 26 to page 4 line 2).  Lalvani teaches that the method further comprises c) providing a control sample from an individual not afflicted with active tuberculosis (ATB); d) measuring the expression in the control sample of BATF2; wherein the presence of ATB is identified in the event that the expression in the test sample of BATF2 measured in step (b) is higher than the expression in the control sample of BATF2 measured in step (d) (page 5 lines 5-17). Lalvani teaches a method wherein the reference value is derived from one or more of a subject: having a latent tuberculosis infection (LTBI) or who suffers from no illness whatsoever (page 6, lines 10-14). Lalvani teaches the methods of the invention further comprise the additional step of providing the individual with an active tuberculosis treatment.  Lalvani teaches this includes treatment with isoniazid, rifampicin, pyrazinamide, ethambutol and/or streptomycin (page 29, lines 1-11). Thus Lalvani teaches a method comprising: determining the level of a biomarker consisting of BATF2 in a sample by determining the protein levels of BATF2 or the level of a mRNA transcript of BATF2 in the sample, comparing the level of BATF2 in the sample to a reference value (a valued derived from a subject having LTBI or no illness), determining that the subject has active tuberculosis when the level of BATF2 in the sample is increased as compared to the reference value, and administering a therapeutically effective amount of an anti-tuberculosis agent to the subject determined to have active tuberculosis. 
 Regarding Claim 2 Lalvani teaches obtaining samples from 161 active TB patients.  Lalvani teaches active TB was defined based on the Dosanjh categorization as: 1). Positive with microbiological culture of Mtb and suggestive clinical and radiological findings (page 37, lines 25-29).  Thus Lalvani teaches testing a sample for the presence or absence of Mycobacterium tuberculosis using a microbiological technique (culturing).
Regarding Claim 4 Lalvani teaches methods that allow determination of the TB status of an individual regardless of the site of the TB infection. For example, the individual may be or have been infected with TB in the lung (pulmonary) or at any other site (extra pulmonary), or the site of infection may be unknown (page 18 line 35 to page 19 line 11).
Regarding Claim 27 Lalvani teaches a method wherein the subjects are human (page 4, lines 19-21).    
Regarding Claim 28 Lalvani teaches a method that allows diagnosis of ATB in an individual regardless of whether or not the individual is also infected with HIV. Lalvani teaches in one embodiment the individual is not infected with HIV (page 18, lines 26-34). 
Regarding Claim 34 Lalvani teaches a method for diagnosing active tuberculosis (ATB) in an individual comprising a) providing a sample to be tested from the individual; b) measuring the expression in the test sample of BATF2; wherein the expression in the test sample of BATF2 is indicative of the presence of active tuberculosis (ATB) in the individual. Lalvani teaches that BATF2 is able to be used alone to distinguish ATB from other diseases with or without LTBI and with a high sensitivity and specificity (page 3, line 26 to page 4 line 2).  Lalvani teaches that the method further comprises c) providing a control sample from an individual not afflicted with active tuberculosis (ATB); d) measuring the expression in the control sample of BATF2; wherein the presence of ATB is identified in the event that the expression in the test sample of BATF2 measured in step (b) is higher than the expression in the control sample of BATF2 measured in step (d) (page 5 lines 5-17). Lalvani teaches a method wherein the reference value is derived from one or more of a subject: having a latent tuberculosis infection (LTBI) or who suffers from no illness whatsoever (page 6, lines 10-14). Lalvani teaches the methods of the invention further comprise the additional step of providing the individual with an active tuberculosis treatment.  Lalvani teaches this includes treatment with isoniazid, rifampicin, pyrazinamide, ethambutol and/or streptomycin (page 29, lines 1-11). In the instant case the individual that is determined to have active tuberculosis infection is being interpreted as a subject that will be “susceptible” to treatment with an anti-tuberculosis treatment because they have active tuberculosis and are therefore likely to benefit from an anti-tuberculosis treatment.  Thus Lalvani teaches a method comprising: determining the level of a biomarker consisting of BATF2 in a sample by determining the protein levels of BATF2 or the level of a mRNA transcript of BATF2 in the sample, comparing the level of BATF2 in the sample to a reference value (a valued derived from a subject having LTBI or no illness), determining that the subject has active tuberculosis (and will therefore be susceptible to treatment with an anti-tuberculosis agent) when the level of BATF2 in the sample is increased as compared to the reference value, and administering a therapeutically effective amount of an anti-tuberculosis agent to the subject determined to have active tuberculosis. 
Regarding Claim 45 Lalvani teaches a method wherein the sample is a blood sample (page 4 line 29). 
Regarding Claim 46 Lalvani teaches a method wherein the sample is a blood sample and the transcript level of BATF2 in the blood is determined (page 4, lines 29-32). 
Lalvani does not teach a method for processing a sample from a subject who is not already showing symptoms of active tuberculosis to predict onset of symptoms of active tuberculosis in the subject and treating the subject with active tuberculosis before the onset of symptoms of active tuberculosis (clm 1).  Lalvani does not teach a method of processing a sample from a subject who is not already showing symptoms of active tuberculosis to determine whether the subject will be susceptible to a treatment with an anti-tuberculosis agent and for treating the subject determined to be susceptible to the treatment with an anti- tuberculosis agent (clm 34). Lalvani does not teach the method of claim 1 that is carried out up to 12 months before the onset of symptoms of active tuberculosis (clm 50).  Lalvani does not teach the method of claim 1 that is carried out up to 3 months before the onset of symptoms of active tuberculosis (clm 51). 
However Penn-Nicholson teaches a prognostic method for determining the risk of an asymptomatic human subject with latent TB infection or apparent latent TB infection and/or after suspected exposure to TB progressing to active TB disease comprising the steps of quantifying and computationally analyzing relative abundances of a collection of gene products (TB biomarkers) derived from a sample obtained from the subject.  Penn-Nicholson further teaches a method of preventative treatment/prophylaxis for TB infection using the prognostic method to select an appropriate treatment regime or intervention for the human subject  (page 1). Penn-Nicholson teaches (a) providing a sample from a human subject with asymptomatic TB infection or suspected TB infection; (b) quantifying and computationally analyzing relative abundances of a collection of gene products ("TB biomarkers"), selected from a 16 gene signature consisting of FCGR1C; FCGR1A; STAT1; GBP2; GBP1; GBP4; GBP5; SERPING1; ETV7; BATF2; SCARF1; APOL1; TAP1; TRAFD1; ANKRD22; SEPT4 (PCR PSVM.1 model); (c) computing a prognostic score of the risk of the subject developing active TB disease, thus classifying the subject as "progressor" or "control", wherein a prognostic score of "progressor" indicates that the subject with asymptomatic TB infection or suspected TB infection is likely to progress to active tuberculosis disease (pages 3-4). Penn-Nicholson teaches that the subject may be identified as being likely to progress to active TB disease within 2 years (page 7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani by determining the level of BATF2 in a sample from a subject who is not already showing symptoms of active tuberculosis for the purpose of predicting the onset of symptoms of active tuberculosis in the subject when the level of BATF2 is increased compared to a reference value.  In the instant case  Lalvani teaches that BATF2 is a biomarker for the detection of active tuberculosis.  Lalvani teaches that BATF2 is able to be used alone to distinguish ATB from other diseases with or without LTBI and with a high sensitivity and specificity (page 3, line 26 to page 4 line 2). The prior art of Penn-Nicholson also teaches that BATF2 is a biomarker for the detection of active tuberculosis.  Penn-Nicholson teaches that BATF2 levels (used in combination with other genes) can be used to predict if an asymptomatic human subject with latent TB infection or apparent latent TB infection and/or after suspected exposure to TB progressing to active TB disease (page 1, 3, 4). Based on the teachings in the prior art the skilled artisan would have been motivated to conduct further research to determine if a biomarker consisting of BATF2 could be used to predict the onset of symptoms of active tuberculosis in a subject who is not already showing symptoms.  Penn-Nicholson teaches the predictive ability to determine which subjects are at risk of developing active tuberculosis would solve two current problems in preventing deaths from tuberculosis world-wide: (1) the need to accelerate the discovery of effective tuberculosis vaccines and (2) the need to treat those with latent tuberculosis to prevent them from ever developing active tuberculosis. The first solution would allow a determination of which human subjects with latent tuberculosis are most likely to develop active tuberculosis in order to more efficiently, efficaciously, and inexpensively recruit potential human subjects for clinical trials testing prospective tuberculosis vaccines and therapeutics. The second solution would allow identification of those individuals with asymptomatic latent tuberculosis who are likely to develop active tuberculosis disease in order to treat them prophylactically. Importantly, this solution would also spare individuals with asymptomatic latent tuberculosis, who are not at risk of developing active tuberculosis disease, from unnecessarily taking prophylactic TB treatment for many months (page 2).  Because it was known that BATF2 expression by itself (without any other genes) is a highly sensitive and specific biomarker for active tuberculosis and that BATF2 expression levels are altered in subjects before the onset of active tuberculosis symptoms,  there was more than a reasonable expectation of success that BATF2 expression by itself could be used to predict which asymptomatic patients will progress to active tuberculosis.  The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

7.	Claims 22 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lalvani (WO 2017/134455 Filed 2/3/2017 with priority to GB 1602142.0 Filed 2/5/2016) in view of Penn-Nicholson (WO 2017/081618 Filed 11/9/2016 with priority to GB 1519872.4 Filed 11/11/2015) as applied to claims 22 and 47 above and in further view of O’Garra (US 2015/0315643 Pub 11/5/2015).
	The teachings of Lalvani and Penn-Nicholson are presented above.
As discussed above Lalvani teaches that determining that a subject has active tuberculosis when the level of BATF2 in the sample is higher as compared to the reference value.  Lalvani teaches that by “higher than the expression in the control sample” they mean that the expression of BATF2 in the test sample is increased over that of the control sample. Preferable the P value is <0.0001 for BATF2.  Lalvani further teaches that the relative abundance of BATF2 can be calculated using the delta-delta Ct method. With a cut off of 3.37, BATF2 can distinguish ATB from OD with AUC 0.86 and ATB from LTBI with AUC 0.84 (page 5, lines 14-37). However Lalvani does not explicitly teach determining that the subject has active TB when the level of BATF2 in the sample is increased at least 2, 3, 4, 5, 6, 8, or 10 fold as compared to the reference value (clm 47).  
O’ Garra teaches that BATF2 is one of the genes associated with tuberculosis (para 0008, Table 1 on page 13, and Table 6). O’Garra teaches that BATF2 is expressed 15.1 times higher in patients with tuberculosis in comparison to controls (Table 1 on page 13, and Table 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani and Penn-Nicholson by predicting the onset of active TB when the level of BATF2 is expressed 15.1  fold as compared to a reference value as suggested by O’Garra.  One of skill in the art would have been motivated to predict the onset of active TB when the level of BATF2 is expressed 15.1 fold as compared to a reference value since this was known in the prior art as demonstrated by the teachings of O’Garra.  
Neither Lalvani nor Penn-Nicholson teach a method wherein the sample and the reference value are derived from the same subject (clm 22). 
However O’Garra teaches that they previously studied the blood transcriptional response of a cohort of active TB patients before and after successful anti-TB treatment.  O’Garra teaches that they used the 1446 transcripts from this study to assess the transcriptional response of South African TB patients before and after treatment, compared to their latent TB controls (para 0065, Fig 6C).  Thus in this embodiment O’Garra teaches that the sample and the reference value are derived from the same subject. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lalvani and Penn-Nicholson by using a sample and a reference sample that was derived from the same subject as suggested by O’Garra.  One of skill in the art would have been motivated to use a reference sample obtained from the subject at a prior time for the benefit of being able to monitor the particular subject’s level of BATF2 over time.  

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 103 based on the combination of Lalvani in view of Penn-Nicholson. 
The Applicants state that Penn-Nicholson teaches the following:
-a prognostic method for determining the risk of an asymptomatic human subject with latent tuberculosis (TB) infection or apparent latent TB infection and/or after suspected exposure to TB progressing to active tuberculosis disease. (see page 1) 

They state that Penn-Nicholson further teaches:
--As used herein, the term “active tuberculosis disease" means a diagnosis of tuberculosis disease based on a positive microbiology laboratory test using sputum or another respiratory specimen that confirms detection of acid-fast bacilli, including XpertTB-RIF.sup.®, smear microscopy or sputum culture test. (see page 13)

They argue that it is evident from the definition in Penn-Nicholson that active TB is not necessarily symptomatic.  They argue that the method of Penn-Nicholson is directed toward determining the risk of progression to active TB as defined by microbiological detection of bacteria in sputum, whilst the method of the instant application is directed towards predicting the onset of symptoms. Thus, what is being predicted is not the same.
This argument has been fully considered but is not persuasive.  First of all  it is noted for the record that the instant specification teaches the following:
[0041] By “active tuberculosis” it is meant that the subject infected with Mtb shows signs or symptoms of the disease.
 
The examiner does NOT agree with Applicants when they argue that there is a distinction between a method of predicting active TB and a method of predicting the onset of symptoms of active TB.  Further the examiner does NOT agree that  active TB is not necessarily symptomatic.  Based on the definitions in the specification “active TB” is “symptomatic TB”.   In the instant case the claims require predicting the onset of symptoms of active tuberculosis.  A symptom is merely a sign of the existence of something. The claims broadly encompass any and all symptoms of active tuberculosis.  The presence of bacteria in sputum is considered to be a symptom of active TB.  Thus Penn-Nicholson teaches a method of predicting the onset of symptoms of active tuberculosis.    
Additionally the Applicants argue that the determination step in Penn-Nicholson is fundamentally different from the determination step of both the instant application and Lalvani. The methods of Penn-Nicholson are predicated on the use of multiple biomarker pairs.  Penn-Nicholson utilizes BATF-2 as a biomarker only in the context of pairs of gene products, and therein, teaches that the predictive value of using BATF-2 is inextricably linked to its use alongside another biomarker. Thus, the skilled person would understand that the predictive methods of Penn-Nicholson are fundamentally based on the use of multiple pairs of biomarkers and would therefore, without the benefit of hindsight, have no expectation that BATF-2 alone could be used as a predictive biomarker.
This argument has been fully considered but is not persuasive.  Obviousness does not require absolute predictability, however, at least some degree of predictability is required. The prior art of Lalvani teaches that BATF2 is able to be used alone to distinguish ATB from other diseases with or without LTBI and with a high sensitivity and specificity (page 3, line 26 to page 4 line 2). The prior art of Penn-Nicholson also teaches that BATF2 is a biomarker for the detection of active tuberculosis.  Penn-Nicholson teaches that BATF2 levels (used in combination with other genes) can be used to predict if an asymptomatic human subject with latent TB infection or apparent latent TB infection and/or after suspected exposure to TB will progress to active TB disease (page 1, 3, 4). In view of the teachings of Lalvani combined with Penn-Nicholson, there was more than a reasonable expectation of success that one could use BATF2 as a single marker for predicting the onset of symptoms of active tuberculosis and it would have been obvious to try using BATF2 in a method to predict the onset of symptoms of active TB. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicants further argue that Penn-Nicholson describes how the k-TSP methodology uses many “weak” discriminators to improve the reliability of the predictions. Thus, when it comes to predicting (rather than diagnosing) the onset of active TB, Penn-Nicholson teaches that a single biomarker would be considered a weak discriminator, which is teaching away from the use of BATF-2 alone as a biomarker, irrespective of its utility as a stand- alone diagnostic biomarker.
This argument has been fully considered but is not persuasive. First of all this argument is misleading because Penn-Nicholson never specifically states that BATF2 is a weak discriminator for predicting the onset of active TB.  The prior arts mere disclosure of more than one alternative, (using multiple TB biomarkers versus a single TB biomarker) does not constitute a teaching away from using a single TB biomarker because a “weak” discriminator is still a discriminator.  
Further Applicants argue that Lalvani teaches the utility of BATF-2 alone as a diagnostic biomarker and not a predictive biomarker. Lalvani provides no teachings regarding BATF-2 in asymptomatic subjects. Applicants restate that Penn-Nicholson teaches away from using a single marker.  They argue that the skilled person would have no expectation of success when using BATF-2 alone as a predictive biomarker.
This argument has been fully considered but is not persuasive.  It is the fact that BATF-2 alone can be used as a diagnostic marker in a subject having symptoms that provides the reasonable expectation of success that it might also work as a predictive biomarker in a subject who is not already showing symptoms.  As stated above absolute predictability is not required, Penn-Nicholson does not teach away, and  it would have been obvious to try using BATF2 in a method to predict the onset of symptoms of active TB. The rejections are maintained. 
Finally the examiner argues that the additionally cited reference of O’Garra does not  
remedy the deficiencies of Lalvani and Penn- Nicholson.
This argument has been fully considered but is not persuasive.  The Applicants arguments regarding what is missing in the combination of Lalvani and Penn-Nicholson have been fully addressed above.  The response to Applicants arguments, as set forth above, applies equally to the present ground of rejection.  

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA HANEY/
Primary Examiner, Art Unit 1634